Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed April 9, 2020. 

Amendments
           Applicant's amendments, filed April 9, 2020, is acknowledged. Applicant has cancelled Claims 1-60, and added new claims, Claims 61-85. 
	Claims 61-85 are pending and under consideration. 

	Claim Objections
1. 	Claims 62-85 are objected to for the following informalities: the claims are dependent upon now-cancelled, nonexistent claims, and thus does not comply with 35 U.S.C. 112(d). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Applicant should correct the numbering of the claim dependency to comply with 35 U.S.C. 112(d).
	Appropriate correction is required. 

Priority
This application is a division of application 14/739,796 filed June 15, 2015, now U.S. Patent 9,790,261, which is a division of application 12/160,263 filed July 29, 2008, now U.S. Patent 9,303,080, which is a 371 of PC/US07/00774 filed January 12, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/812,566 filed on June 9, 2006 and 60/758,819 filed on January 13, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The instant Bib Data Sheet also indicates that this application is a division of application 15/728,455 filed on October 9, 2017, now U.S. Patent 10,428,133. 
However, such appears to be incorrect because in parent application 12/160,263, the Requirement for Restriction mailed September 17, 2010 identified Group VI, claim(s) 48, 51-55, 58-60 and 66-67, drawn to a method of improving the stability and potency of IL-15 in an individual, and a method of expanding lymphocytes in an individual, the methods comprising co-administering to said individual a nucleic acid sequence encoding IL-15Ra with an IL-15 nucleic acid sequence having at least 85% sequence identity to SEQ ID NO:3
	U.S. Patent 10,428,133 claims directed to methods of expanding lymphocytes in an individual was not restricted from the instantly recited method of improving the stability and potency of IL-15 in an individual. Thus, the instant application should instead be a continuation of 15/728,455.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on February 26, 2020 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 62-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is insufficient antecedent basis for this limitation in the claim because the claims are dependent upon now-cancelled, nonexistent claims. 
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3. 	Claims 61-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,428,133. Although the claims at issue are not identical, they are not patentably distinct.
With respect to Claim 1, ‘133 claims (claim 1) a method of expanding lymphocytes in an individual in need thereof, the method comprising co-administering to the individual: 
(i) an interleukin-15 (IL-15) polynucleotide comprising an IL-15 nucleic acid sequence encoding an IL-15 polypeptide, wherein the IL-15 nucleic acid sequence has at least 85% identity to nucleotides 145-489 of SEQ ID N0:3; and 
(ii) an IL-15 receptor a (IL-15Ra) polynucleotide comprising an IL-15Ra nucleic acid sequence encoding an IL-15 polypeptide; 
wherein the IL-15 nucleic acid sequence and the IL- 15Ra nucleic acid sequence are each operably linked to a promoter.
	With respect to Claim 62, ‘133 claims (claim 2) wherein the IL-15 nucleic acid sequence has non-native nucleic acid bases at 80% or more of the recited positions in SEQ ID NO:3. 
	With respect to Claim 63, ‘133 claims (claim 3) wherein the IL-15 nucleic acid sequence has non-native nucleic acid bases at 90% or more of the recited positions in SEQ ID NO:3. 
	With respect to Claim 64, ‘133 claims (claim 4) wherein the IL-15 nucleic acid sequence has non-native nucleic acid bases at 95% or more of the recited positions in SEQ ID NO:3. 
	With respect to Claim 65, ‘133 claims (claim 5) wherein the IL-15 nucleic acid sequence comprises a guanine (g) or a cytosine (c) nucleotide at the recited positions in SEQ ID NO:3. 
With respect to Claim 66, ‘133 claims (claim 6) wherein the IL-15 nucleic acid sequence comprises at least 50% GC content.
With respect to Claim 67, ‘133 claims (claim 7) wherein the IL-15 nucleic acid sequence has at least 95% sequence identity to nucleotides 145-489 of SEQ ID NO:3.
With respect to Claim 68, ‘133 claims (claim 8) wherein the IL-15 nucleic acid sequence encodes amino acids 49-162 of SEQ ID N0:2 corresponding to mature IL-15.
With respect to Claim 69, ‘133 claims (claim 9) wherein the IL-15 nucleic acid sequence has at least 90% identity to SEQ ID N0:3.
With respect to Claim 70, ‘133 claims (claim 10) wherein the IL-15 nucleic acid sequence comprises nucleotides 145-489 of SEQ ID NO:3.
With respect to Claim 71, ‘133 claims (claim 11) wherein the IL-15Ra nucleic acid sequence comprises a codon optimized nucleic acid sequence encoding human IL-15Ra.
With respect to Claim 75, ‘133 claims (claim 15) wherein the IL-15 nucleic acid sequence and the IL-15Ra nucleic acid sequence are each operably linked to different promoters.
With respect to Claim 72, ‘133 claims (claim 12) wherein the IL-15Ra nucleic acid sequence has at least 95% sequence identity to SEQ ID NO:47 or at least 95% sequence identity to SEQ ID NO:49.
With respect to Claim 73, ‘133 claims (claim 13) wherein the IL-15Ra nucleic acid sequence comprises the nucleic acid sequence of SEQ ID NO:47 or SEQ ID NO:49.
With respect to Claim 74, ‘133 claims (claim 14) wherein the IL-15 polynucleotide and IL-15Ra polynucleotide are present in the same vector.
With respect to Claim 76, ‘133 claims (claim 16) wherein the IL-15 polynucleotide and IL-15Ra polynucleotide are in separate vectors.
With respect to Claim 77, ‘133 claims (claim 17) wherein:
i) the IL-15 polynucleotide comprises a signal peptide-propeptide (SIG-PRO) or a signal peptide (SIG) from a heterologous protein fused to the IL-15 nucleic acid sequence, and/or 
ii) the IL-15Ra polynucleotide comprises a SIG-PRO or a SIG from a heterologous protein fused to the IL-15Ra nucleic acid sequence.
With respect to Claim 78, ‘133 claims (claim 18) wherein the heterologous protein is selected from the group consisting of granulocyte-macrophage colony stimulating factor (GM-CSF), tissue plasminogen activator (tPA), growth hormone, and an immunoglobulin.
With respect to Claim 79, ‘133 claims (claim 19) wherein the individual has cancer.
With respect to Claim 80, ‘133 claims (claim 20) wherein the individual has an immunodeficiency.
With respect to Claim 82, ‘133 claims (claim 22) wherein the individual is a human.
With respect to Claim 81, ‘133 claims (claim 21) wherein the IL-15 polynucleotide and IL-15Ra polynucleotide are co-administered as an adjuvant.
With respect to Claim 83, ‘133 claims (claim 23) wherein the IL-15 polynucleotide and the IL-15Ra polynucleotide are administered subcutaneously.
With respect to Claim 84, ‘133 claims (claim 24) wherein the IL-15 polynucleotide and the IL-15Ra polynucleotide are administered intramuscularly.
With respect to Claim 85, ‘133 claims (claim 25) wherein the IL-15 polynucleotide and the IL-15Ra polynucleotide are administered parenterally.
	The instantly recited method steps and individuals receiving the recited polynucleotides are the same as those recited in ‘133. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
Applicant is reminded that in parent application 12/160263, Requirement for Restriction mailed September 17, 2010, Group VI, claim(s) 48, 51-55, 58-60 and 66-67, was drawn to a method of improving the stability and potency of IL-15 in an individual, and a method of expanding lymphocytes in an individual, the methods comprising co-administering to said individual a nucleic acid sequence encoding IL-15Ra with an IL-15 nucleic acid sequence having at least 85% sequence identity to SEQ ID NO:3
	U.S. Patent 10,428,133 claims directed to methods of expanding lymphocytes in an individual was not restricted from the instantly recited method of improving the stability and potency of IL-15 in an individual, and thus subject to double patenting, as being the same inventive Group.


Conclusion
4. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633